COURT OF APPEALS OF VIRGINIA


Present:     Judges Frank, Alston and Senior Judge Coleman


BRANDI PETERS
                                                                 MEMORANDUM OPINION *
v.      Record No. 2789-08-3                                         PER CURIAM
                                                                     MAY 19, 2009
ROANOKE CITY DEPARTMENT
 OF SOCIAL SERVICES


                    FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                                William D. Broadhurst, Judge

                  (David W. Steidle, on brief), for appellant. Appellant submitting on
                  brief.

                  (William M. Hackworth, City Attorney; Heather P. Ferguson,
                  Assistant City Attorney, on brief), for appellee. Appellee
                  submitting on brief.

                  (Eric Roland Spencer, on brief), Guardian ad litem for the minor
                  child. Guardian ad litem submitting on brief.


        Brandi Peters appeals the trial court’s November 10, 2008 order terminating her residual

parental rights to her two minor children. The final order reflects that the trial court found clear

and convincing evidence proved the circumstances required for termination only pursuant to

Code § 16.1-283(C)(2). On appeal, Peters challenges the proof of conditions necessary for

termination pursuant to Code § 16.1-283(B) and does not challenge the proof of conditions

necessary for termination pursuant to Code § 16.1-283(C)(2). For the following reason, we

affirm the trial court’s decision.

        “[C]lear and convincing evidence that the termination [of residual parental rights] is in

the child's best interests is a requirement in common to termination of parental rights under Code

        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
§ 16.1-283(B) [or] (C) . . . .” Fields v. Dinwiddie County Dep’t of Soc. Servs., 46 Va. App. 1, 8

n.5, 614 S.E.2d 656, 659 n.5 (2005). While the best interests of the child is “the paramount

consideration of a trial court” in a termination proceeding, Logan v. Fairfax County Dep’t of

Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 463 (1991), terminations under Code

§ 16.1-283(B) and the subsections of Code § 16.1-283(C) provide distinct, “individual bases

upon which a petitioner may seek to terminate residual parental rights,” City of Newport News

Dep’t of Soc. Servs. v. Winslow, 40 Va. App. 556, 563, 580 S.E.2d 463, 466 (2003).

       A termination under Code § 16.1-283(B) requires a finding that:

                 1. The neglect or abuse suffered by such child presented a
               serious and substantial threat to his life, health or development;
               and

                  2. It is not reasonably likely that the conditions which resulted
               in such neglect or abuse can be substantially corrected or
               eliminated so as to allow the child’s safe return to his parent or
               parents within a reasonable period of time. . . .

       Termination pursuant to Code § 16.1-283(C)(2) requires proof that the parent, “without

good cause, ha[s] been unwilling or unable within a reasonable period of time not to exceed

twelve months from the date the child was placed in foster care to remedy substantially the

conditions which led to or required continuation of the child’s foster care placement,

notwithstanding reasonable and appropriate efforts” of services agencies.

       In Fields, 46 Va. App. at 3, 614 S.E.2d at 657, a parent appealed to this Court from the

trial court’s decision to terminate her parental rights pursuant to Code § 16.1-283(C)(2) and

Code § 16.1-283(E)(i). On appeal, she contended the evidence did not support the termination

under Code § 16.1-283(C)(2), but she did not challenge the sufficiency of the evidence to sustain

the termination pursuant to Code § 16.1-283(E)(i). This Court found that, in light of the

unchallenged termination pursuant to Code § 16.1-283(E)(i), it was not required to consider the



                                                -2-
sufficiency of the evidence to support the termination under Code § 16.1-283(C)(2). Fields, 46
Va. App. at 8, 614 S.E.2d at 659.

       Similarly, Peters contends the evidence was insufficient to support the termination

pursuant to Code § 16.1-283(B), but does not challenge the termination pursuant to Code

§ 16.1-283(C)(2). Peters’ failure to challenge the termination under Code § 16.1-283(C)(2), the

only ground for the termination, leaves us nothing to address.

       Accordingly, we affirm the trial court’s decision.

                                                                                       Affirmed.




                                               -3-